COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00639-CV
 Style:                   Loruhamah Dickey v. Harris County, City of Houston, Houston
                          Community College System, Houston Independent School District
 Date motion filed*:      February 13, 2019
 Type of motion:          Motion to Dismiss Appeal
 Parties filing motion:   Appellees Harris County, City of Houston, Houston Community
                          College System, Houston Independent School District
 Document to be filed:    Appellant’s brief

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: __The Court requests a response from the appellant to the appellees’ motion to
          dismiss this appeal for want of prosecution. Appellant’s affidavit, filed on February 11,
          2019, does not comply with Rule 38.1 for filing an appellate brief. See T EX . R. A PP . P.
          38.1. Appellant’s brief must be filed no later than 10 days from the date of this order
          or this appeal will be dismissed for want of prosecution. See T EX . R. A PP . P.
          38.8(a)(1), 42.3(b), (c).__________________________________________

Judge’s signature: __/s/ Justice Evelyn V. Keyes___________
                   x Acting individually        Acting for the Court
Date: ___February 28, 2019____




November 7, 2008 Revision